Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Application, Amendments, and/or Claims
1. Claims 1-20 are pending and currently under consideration. 

Information Disclosure Statement
2. It is noted that Applicant has not filed the information disclosure statement yet.

Drawings 
3. The drawings filed on 02/29/2020 are accepted by the Examiner.


Sequence compliance

4. This application contains sequence disclosures that are encompassed by the definitions for amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2).  However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 because not all the amino acid sequences present the application (see drawings, Fig. 3 and Fig. 4) have been identified with a SEQ ID NO. 
All the amino acid sequences appearing in the specification and drawings must be identified by a sequence identifier in accordance with 37 C.F.R. 1.821(d). Sequence identifiers for sequence appearing in the drawings may appear in the Brief Description of the Drawings. Applicants must provide appropriate amendments to the specification 

Claim Rejections[Symbol font/0xBE]Statutory Double Patenting
5. A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
6. Claims 1-20 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of copending Application No. 16/643,528. This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.



Claim Rejections under 35 USC § 103(a)
7. The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


8. Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over US 2015/0337042 A1 (Pub. Date: Nov. 26, 2015) in view of US 2016/0185858 A1 (Pub. Date: Jun. 30, 2016). 
US 2015/0337042 A1 teaches an antibody-drug conjugate (ADC) comprising an anti-EGFR antibody conjugated to a cytotoxic warhead (see, e.g., Fig. 21; paragraphs [0077] and [0253]), wherein the anti-EGFR antibody comprises a heavy chain variable region comprising the amino acid sequence of SEQ ID NO: 2 and a light variable region comprising the amino acid sequence of SEQ ID NO: 7, or a full light chain comprising the amino acid sequence of SEQ ID NO: 6 and a full heavy chain comprising an amino acid sequence that is 99.4% identical to the amino acid sequence of SEQ ID NO: 1 of the present application (see below). 
The anti-EGFR antibody is conjugated to one or more cytotoxic drugs, which are delivered internally to a transformed cancer cell expressing EGFR (paragraph [0199]). The anti-EGFR antibody comprises a human IgG1 isotype (paragraph 0022]). The heavy chain of the anti-EGFR antibody lacks the C-terminal lysine (see sequence alignment above). US 2015/0337042 A1 teaches a pharmaceutical composition comprising the ADC in combination with at least one pharmaceutically acceptable excipient, carrier, or diluent (paragraph [0416]). The drug-antibody ratio of the pharmaceutical composition is about 2 (paragraph [0032]).


    PNG
    media_image1.png
    519
    691
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    681
    740
    media_image2.png
    Greyscale


US 2016/0185858 A1 teaches an antibody-drug conjugate comprising a humanized antibody and a cytotoxic agent (page 1, top of right column). US 2016/0185858 A1 teaches a mutation comprising S239C in a heavy chain constant region (page 2, left column, lines 6-8), wherein numbering is in accordance with Kabat (the assignment of amino acids to each domain is in accordance with the definitions of Kabat, paragraph (0048]), wherein an antibody is conjugated to a cytotoxic warhead through the mutation comprising S239C (a vcMMAE drug linker conjugated to each heavy chain at position 239, paragraph [0187]; exemplary classes of cytotoxic agents include MMAE, paragraph [0133]).
It would have been obvious for one skilled in the art to modify the anti-EGFR antibody-drug conjugate taught by US 2015/0337042 A1 to introduce an S239C mutation in the heavy chain constant region of the anti-EGFR antibody with a reasonable expectation of success. One would have been motivated to do so because S239C mutation in the heavy chain constant region would reduce Fc-region-FcyR binding interaction and allow interchain disulfide bond formation which serve as sites for conjugation to therapeutic agents as taught by US 2016/0185858 A1 (paragraph [0097]). 
It is noted that the heavy chain of the anti-EGFR antibody of US 2015/0337042 A1 lacks the C-terminal lysine (K), which is present in the heavy chain of SEQ ID NO: 1 of the anti-EGFR antibody of the present application. However, it would have been 


Conclusions
9. No claims are allowed.


Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruixiang Li whose telephone number is (571) 272-0875. The examiner can normally be reached on Monday through Friday from 8:30 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at the toll-free phone number 866-217-9197.